Citation Nr: 0633206	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  03-11 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of a cold 
injury to the feet.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from July 1960 to August 1964.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  


FINDINGS OF FACT

The veteran's bilateral foot disabilities were not caused or 
aggravated by his active military service from July 1960 to 
August 1964.  


CONCLUSION OF LAW

Service connection for residuals of a cold injury to the feet 
is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R.  § 3.303(a) (2006).  Service connection may 
be demonstrated either by showing direct service incurrence 
or aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  In March 2002, the veteran was diagnosed 
with onychomycosis and hyperkeratotic lesions on the planar 
surface with bunions.  In November 2005, he was diagnosed 
with degenerative joint disease (DJD) of the feet.  
Therefore, he has a current disability.  

The veteran's service medical records (SMRs) show that in 
March 1961, he received treatment for foot pain that was 
diagnosed as athlete's foot.  An August 1964 examination 
performed prior to the veteran's leaving service showed that 
he had bilateral pes planus.  However, the SMRs are negative 
for a cold injury to the feet.  The Board finds that the SMRs 
provide evidence, as a whole, against this claim. 

Although there is evidence showing a diagnosis of pes planus 
and treatment for athlete's foot in service, there is no 
medical evidence of record that provides a link between the 
veteran's current bilateral foot disabilities and his in-
service foot problems.  Additionally, the Board must note the 
lapse of many years between the veteran's separation from 
service in August 1964 and the first treatment for the 
claimed disorder in March 2002.  The United States Court of 
Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).  Service connection cannot be 
established without evidence providing a link between the 
veteran's current disability and treatment for foot problems 
in service.  Post-service medical records are found to 
provide evidence against this claim, indicating not foot 
disorder until years after service.

Based on service and post-service medical records, the Board 
finds that the claim must be denied.  These records outweigh 
the veteran's contentions.

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in April 2002, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued the VCAA notice prior 
to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The RO did not 
specifically ask the veteran to provide any evidence in his 
possession that pertains to the claim.  Id. at 120-21.  
However, the Board is satisfied that the April 2002 VCAA 
notice otherwise fully notified the veteran of the need to 
give VA any evidence pertaining to his claim, such that there 
is no prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).   See Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(finding that the Board erred by relying on various 
postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claim was granted.  However, since the veteran's claim for 
service connection is being denied, no disability rating or 
effective date will be assigned.  Therefore there can be no 
possibility of any prejudice to the veteran.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, and VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

With regard to the veteran's recollections of treatment for 
this disorder in Japan in 1963 or 1964, the Board finds that 
the SMRs are complete.  The duty to assist is not unlimited 
in scope.  See Smith v. Derwinski, 2 Vet. App. 429, 431, 432 
(1992).  In Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) 
(citations omitted), the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  This 
case was remanded so that the veteran could undergo a VA 
examination to determine whether his current bilateral foot 
disabilities were related to his period of active military 
service.  However, the veteran failed to report for the 
examination without good cause.  When the veteran does not 
appear for a scheduled examination in conjunction with an 
original claim for service connection, the claim will be 
rated on the evidence of record.  38 C.F.R. § 3.655(b) 
(2006).  The veteran also failed to respond to the February 
2006 supplemental statement of the case (SSOC) advising him 
of the provisions of 38 C.F.R. § 3.655.  It is generally the 
veteran's burden to keep VA apprised of his whereabouts.  If 
he does not do so, VA is not obligated to "turn up heaven 
and earth to find him."  Hyson v. Brown, 5 Vet. App. 262, 
265 (1993).  In this regard, another remand to provide the 
veteran a second opportunity to appear for a VA examination 
is not justified in this case.  

While additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.  The Board is also satisfied 
as to compliance with its instructions from the September 
2004 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

ORDER

Service connection for residuals of a cold injury to the feet 
is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


